81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wallace SUKO, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 95-2573ND
United States Court of Appeals, Eighth Circuit.
Submitted March 22, 1996.Filed March 27, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Wallace Suko appeals a decision of the district court upholding the Commissioner's denial of disability insurance benefits.   After careful review of the record and the parties' briefs, we affirm for the reasons stated in the district court's order.   See 8th Cir.  R. 47B.